JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed September 23, 2008, 577 F.Supp.2d 439, and January 28, 2009, 594 F.Supp.2d 28, be affirmed. The district court properly granted summary judgment to appellee George Washington University (“the University”) with respect to appellant’s sole claim that survived the motion to dismiss. *206See Czekalski v. Peters, 475 F.3d 360, 363 (D.C.Cir.2007). Appellant has failed to state a plausible claim for relief with respect to his other claims, because he has not identified any provision of the Faculty Code that the University’s conduct violated. Ashcroft v. Iqbal, — U.S. ---, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). Furthermore, he has failed to state a claim for breach of contract as to the individual appellees, because he has not identified any binding contract between himself and those appellees. See Rittenberg v. Donohoe Constr. Co., 426 A.2d 338, 341 (D.C.1981). Finally, Appellant has not shown that the district court abused its discretion in denying his motion for leave to file an amended complaint. Belizan v. Hershon, 434 F.3d 579, 582 (D.C.Cir.2006).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.